DETAILED ACTION
Claims 10-29 are pending before the Office for review.
In response filed August 24, 2021:
Claims 10, 18 and 21 were amended.
No new matter is present.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 24, 2021 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 10-12 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over ZI et al (U.S. Patent Application Publication 2018/0039182) in view of CHAI et al (U.S. Patent 7,063,930).
With regards to claim 10, Zi discloses a method of cleaning a semiconductor substrate (Paragraph [0083]), comprising: applying a first cleaning solution to a semiconductor substrate (paragraph [0050]), wherein the first cleaning solution comprises: a first solvent having Hansen solubility parameters of 25> δd > 13, 25 > δp >3, and 30 > δh > 4 (Paragraph [0051]); an acid having an acid dissociation constant, pKa, of -11 < pKa <4, or a base having a pKa of 40 > pKa >9.5 (Paragraph [0052]); and a surfactant (Paragraph [0052]).
Zi does not explicitly disclose wherein the surfactant is one or more of an ionic surfactant, a non-ionic surfactant and combinations thereof wherein the ionic surfactant is one or more selected from the group consisting of Applicant’s claimed list, and the non-ionic surfactant has an A-X or A-X-A-X structure as claimed by Applicant. 
Chai discloses a method of cleaning semiconductor substrate comprising applying a cleaning solution to a semiconductor substrate after a lithographic process wherein the cleaning solution comprises a surfactant comprising an anionic surfactant such a sodium lauryl sulfate (Col. 1 lines 17-32, Col. 3 lines 4-11) which render obvious wherein the surfactant is one or more of an ionic surfactant wherein the ionic surfactant is one or more selected from the group consisting of Applicant’s claimed list.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Zi to include the surfactant as rendered obvious by Chai because the reference of Chai teaches that the 
With regards to claim 11, the modified teachings of Zi renders obvious wherein the first cleaning solution is applied to a first main side (backside) of the semiconductor substrate (Zi Paragraphs [0056], [0083]-[0084]).
With regards to claim 12, the modified teachings of Zi renders obvious applying the first cleaning solution to edges of the semiconductor substrate wherein the edges extend between the first main side (backside) and a second main side (front side) of the semiconductor substrate (Zi Paragraphs [0056], [0083]-[0084]).
With regards to claim 15, the modified teachings of Zi renders obvious applying a photoresist to a second main side (front side) of the semiconductor substrate to form a photoresist layer on the second main side (front side) of the semiconductor substrate, wherein the second main side (front side) opposes the first main side (back side) (Zi Paragraphs [0069]-[0070], [0087]-[0088]).
With regards to claim 16, the modified teachings of Zi renders obvious wherein the first cleaning solution is applied to the semiconductor substrate simultaneously with the applying the photoresist to the semiconductor substrate (Zi Paragraph [0069]).
With regards to claim 17,
With regards to claim 18, Zi discloses a method of cleaning a semiconductor substrate (Paragraph [0083]), comprising: applying a photoresist layer to a first main side (front side) of a semiconductor substrate; applying a first cleaning solution to a second main side (backside) of the semiconductor opposing the first main side (front side); selectively exposing the photoresist layer to actinic radiation (Paragraphs [0055]-[0056], [0067]-[0068]), wherein the first cleaning solution comprises: a first solvent having Hansen solubility parameters of 25> δd > 13, 25 > δp >3, and 30 > δh > 4 (Paragraph [0051]); an acid having an acid dissociation constant, pKa, of -11 < pKa <4, or a base having a pKa of 40 > pKa >9.5 (Paragraph [0052]); and a surfactant (Paragraph [0052]).
Zi does not explicitly disclose wherein the surfactant is one or more of an ionic surfactant, a non-ionic surfactant and combinations thereof wherein the ionic surfactant is one or more selected from the group consisting of Applicant’s claimed list, and the non-ionic surfactant has an A-X or A-X-A-X structure as claimed by Applicant. 
Chai discloses a method of cleaning semiconductor substrate comprising applying a cleaning solution to a semiconductor substrate after a lithographic process wherein the cleaning solution comprises a surfactant comprising an anionic surfactant such a sodium lauryl sulfate (Col. 1 lines 17-32, Col. 3 lines 4-11) which render obvious wherein the surfactant is one or more of an ionic surfactant wherein the ionic surfactant is one or more selected from the group consisting of Applicant’s claimed list.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Zi to include the surfactant as rendered obvious by Chai because the reference of Chai teaches that the 
With regards to claim 19, the modified teachings of Zi renders obvious developing the selectively exposed photoresist layer, thereby forming a pattern in the photoresist layer that exposes a portion of the semiconductor substrate (Zi Paragraphs [0055], [0067]-[0068], [0079]-[0082]).
With regards to claim 20, the modified teachings of Zi renders obvious etching exposed portions of the semiconductor substrate, thereby extending the pattern in the photoresist layer into the semiconductor substrate (Zi Paragraph [0029]).

Claims 13-14 and 21-29 are rejected under 35 U.S.C. 103 as being unpatentable over ZI et al (U.S. Patent Application Publication 2018/0039182) in view of CHAI et al (U.S. Patent 7,063,930), as applied to claims 10-12 and 15-20, in further view of SHIMOAKI et al (U.S. Patent 7,977,039).
With regards to claim 13, the modified teachings of Zi renders obvious the limitations of claim 11 as previously discussed.
However the modified teaching of Zi does not explicitly disclose applying a second cleaning solution to the first main side of the semiconductor substrate, wherein the second cleaning solution has a different composition than the first cleaning solution.
Zi discloses applying  first cleaning solution to the back side and subsequently performing an additional rinsing process using a new solvent rinsing which may be embodiments of the cleaning fluid containing a solvent within the specified ranges of Hansen parameters (Zi Paragraphs [0072]-[0074]). Shimoaki discloses a method of cleaning a semiconductor substrate comprising a first cleaning solution and a second cleaning solution wherein the first cleaning solution and second cleaning solution are composed of a surfactant in different concentrations (Col. 2 lines 10-24). Therefore Zi as modified by Chai and Shimoaki renders obvious applying a second cleaning solution to the first main side of the semiconductor substrate, wherein the second cleaning solution has a different composition than the first cleaning solution.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to further modify the modified method of Zi to include the second cleaning solution of a different composition as rendered obvious by Shimoaki because the reference of Shimoaki teaches that lower the concentration between the first rinse solution and second rinse solution in order to lower variations in the pattern line width of the while keeping the surface tension of the rinse solution lowered (Col. 10 lines 16-23) and one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired cleaning the first and second cleaning solutions as rendered obvious by Shimoaki. MPEP 2143D
With regards to claim 14, the modified teachings of Zi renders obvious wherein the second cleaning solution comprises a solvent having Hansen solubility parameters d > 13, 25 > δp >3, and 30 > δh > 4 (Zi Paragraph [0051], [0074] discloses the new solvent may be a solvent with specified ranges of Hansen parameters).
With regards to claim 21, Zi discloses a method of manufacturing a semiconductor device, comprising: applying a photoresist layer to a first main side (front side) of a semiconductor substrate to form  a photoresist layer on the first main side (front side) of the semiconductor substrate; applying a first cleaning solution to a second main side (backside) of the semiconductor opposing the first main side (front side) or an edge of the semiconductor substrate extending between the first main side (front side) and the second main side (backside); selectively exposing the photoresist layer to actinic radiation (Paragraphs [0055]-[0056], [0067]-[0068]), wherein the first cleaning solution comprises: a first solvent having Hansen solubility parameters of 25> δd > 13, 25 > δp >3, and 30 > δh > 4 (Paragraph [0051]); an acid having an acid dissociation constant, pKa, of -11 < pKa <4, or a base having a pKa of 40 > pKa >9.5 (Paragraph [0052]); and a surfactant (Paragraph [0052]).
Zi does not explicitly disclose applying a second cleaning solution to a second main side of the semiconductor surface or the sidewall (edge) extending between the first main side (front side) and the second main side (backside); 
Chai discloses a method of cleaning semiconductor substrate comprising applying a cleaning solution to a semiconductor substrate after a lithographic process wherein the cleaning solution comprises a surfactant comprising an anionic surfactant such a sodium lauryl sulfate (Col. 1 lines 17-32, Col. 3 lines 4-11) which render obvious wherein the surfactant is one or more of an ionic surfactant wherein the ionic surfactant is one or more selected from the group consisting of Applicant’s claimed list.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Zi to include the surfactant as rendered obvious by Chai because the reference of Chai teaches that the addition of the surfactant provide a composition good in removing material from the edge and back of the substrate (Col. 5 lines 23-28) and one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired cleaning us the surfactant as rendered obvious by Chai. MPEP 2143D
Zi discloses applying  first cleaning solution to the back side and subsequently performing an additional rinsing process using a new solvent rinsing which may be embodiments of the cleaning fluid containing a solvent within the specified ranges of Hansen parameters (Zi Paragraphs [0072]-[0074]). Shimoaki discloses a method of cleaning a semiconductor substrate comprising a first cleaning solution and a second cleaning solution wherein the first cleaning solution and second cleaning solution are composed of a surfactant in different concentrations (Col. 2 lines 10-24). Therefore Zi as modified by Chai and Shimoaki renders obvious applying a second cleaning solution 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to further modify the modified method of Zi to include the second cleaning solution of a different composition as rendered obvious by Shimoaki because the reference of Shimoaki teaches that lower the concentration between the first rinse solution and second rinse solution in order to lower variations in the pattern line width of the while keeping the surface tension of the rinse solution lowered (Col. 10 lines 16-23) and one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired cleaning the first and second cleaning solutions as rendered obvious by Shimoaki. MPEP 2143D
With regards to claim 22, the modified teachings of Zi renders obvious wherein the second cleaning solution comprises a solvent having Hansen solubility parameters of 25> δd > 13, 25 > δp >3, and 30 > δh > 4 (Zi Paragraph [0051], [0074] discloses the new solvent may be a solvent with specified ranges of Hansen parameters).
With regards to claim 23, the modified teachings of Zi discloser wherein the surfactant is an optional component (Zi Paragraph [0052]) and is therefore not required rendering obvious wherein the second cleaning solution does not contain the surfactant.
With regards to claim 24,
With regards to claim 25, the modified teachings of Zi discloses contact the substrate with the various solvent rinsing solutions in a variety of orders in order to reduce a risk of contamination (Zi Paragraphs [0074]-[0075]) rendering obvious wherein the second cleaning solution is applied to the semiconductor substrate before applying the first cleaning solution to the semiconductor substrate. Selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. MPEP 2144.04(IV)(C)
With regards to claim 26, the modified teachings of Zi renders obvious a first baking of the semiconductor substrate after applying the photoresist layer (Zi Paragraphs [0044], [0068], [0070], [0084]), wherein the first cleaning solution is applied to the semiconductor substrate after the first baking of the semiconductor substrate (Zi Paragraphs [0069], [0071]-[0074]).
With regards to claim 27, the modified teachings of Zi renders obvious a second baking of the semiconductor substrate after the selectively exposing the photoresist layer to actinic radiation (Zi Paragraph [0068] discloses post exposure baking), wherein the first cleaning solution is applied to the semiconductor substrate after the second baking of the semiconductor substrate (Zi Paragraph [0069]).
With regards to claim 28, the modified teachings of Zi renders obvious developing the selectively exposed photoresist layer, thereby forming a pattern in the photoresist layer (Zi Paragraphs [0068]-[0070]).
With regards to claim 29, the modified teachings of Zi renders obvious wherein the first cleaning solution is applied after the developing the selectively exposed photoresist layer (Zi Paragraphs [0068]-[0070]).
Response to Arguments
Applicant’s arguments, see pages 12-17 of Applicant’s response, filed August 24, 2021, with respect to the rejection(s) of claim(s) 10-29 under 103 have been fully considered and are persuasive. In particular, Applicant’s arguments and amendments to the claims have over the rejection of record. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of CHAI et al (U.S. Patent 7,063,930).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ishibashi (U.S. Patent Application Publication 2011/0027995), Chang et al (U.S. Patent Application Publication 2011/0160112).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE P. DUCLAIR whose telephone number is (571)270-5502.  The examiner can normally be reached on 9-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G. Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/STEPHANIE P DUCLAIR/Primary Examiner, Art Unit 1713